                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

JOHNNY WILSON                                                               PLAINTIFF

V.                            CASE NO. 3:19-CV-135-BD

SOCIAL SECURITY ADMINSTRATION                                             DEFENDANT

                                      JUDGMENT

      In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Johnny Wilson and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      IT IS SO ORDERED this 10th day of October, 2019.
.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
